— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 19, 1980, which affirmed the decision of an Administrative Law Judge sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective March 21, 1980 because she lost her employment through misconduct in connection therewith. The decision of the Unemployment Insurance Appeal Board is supported by substantial evidence in the record which establishes that claimant was discharged for misconduct and is, therefore, disqualified from receiving benefits (see Matter of McGlynn [Levine], 52 AD2d 709; Matter of Lester [Catherwood], 30 AD2d 1025). Decision affirmed, without costs. Mahoney, P.J., Main, Casey, Yesawich, Jr., and Weiss, JJ., concur.